OFFICE   OF THE ATTORNEY    GENERAL   OFTEXAS
                                      AUSTIN


oIut.0   c. MIWW
 A-.-
    Fpn . Xlter   C. ?~:oodwnrd,T'ase 2



              Article 7064a, as amnded            by the 46th&egti-
    lature reads 8s follows:

              *Every group of individuals, society,
        association or oorporation dcmici&ed in the
        State of Texas twnsaatlng the busiress of
        life, aooldent, or lire and accident, health      .
        and eccident insurance for profit, or for
        mutual bene 'It or protoatlon, shall at the
        time of filing its annulil a&at6Dlbnt mbport
        to th6 Bard at fne\raanoo  oOnieSion6ra th6 gro66
        -tufQremlum5rrael~rrc8Iarppoothe
        llY66ofmmull5r48illingardumlull64Lnthle                   ..
        stat6aiulrIgth8plw6dlngy6arandwah~~m&




i




                                                          rriftsn;
       it*lumpayth6faxll6r6ial6Yiel¶upon~
       glvss pramon      for 6wh     klD& ef s.wurenu6
       the proYlsicm6     of thla Aut alall not ,appl.y to
       fdmwnal                   ol=ganlzations
       wn¶t
          uait                          to
                   -                             UT ,~uul6tlea
                     th4ss.r lEaprbasship    on6 06ullpat~all.
       The report ot the       -8s  pramiun raedpts
                                                  al&l
       bemadeupontheawurndMmentattnu(8~
       plalulpal offia6re,       Dsduutiontl fxwi the gnwp
       p&lm      lwrblpt5aha3lbeallolda~uy~Qt
       hillvldual6,    eooi6ty,    aa8ouiatioxt. er uorporatlon
       of an aagul.e~tXon ooet uf all oi the f-t         year*8
       praxiium~,axa~tthatan           induatrialbus%noWsui?h
       aompanlss shall be penaltted to deduat one anil
       one-half (141 times the agpunt or the tinat year*6
       prealums as acquisition costs. Upon receipt
       by it,of the sworn statements above provided
       for, the Board of Insurance Cotissioners    shall
       certify to the State Treasurer the m:ountoof
       taxes due by each of such group of Individuals.
       society, assoolatlon, or coporation, which tax
       shall be pald to the Sate    .reasurer on or be-
       fore the 1st of Karch following and the Treasurer
       shall Issue his recei'pt therefor as evidence of
       the payment of such taxes. 170 such group of ln-
       dlvtiuals, society, association, or COrpOI=tiOn
       shall reaelve a permit to do business until all
       suahtaxes~epa~d.      l&4 tax48 4.foreeaidtatall
      4ontttitttt6all tax68 atuiliOette6f64e uoll60tl~l6
      'uttaert3t4lrnaorthitt~tuegaitt6tadJnwh
       ittmtr6aeeer@ttmat1utts, uxwpt the *44s)?rwia6d




                wet quota    tzrn   wordS*&   l4!@+ea,   Vol. 6. page 8514
as   folltmtt

              Tl9nb6onalderrtlon'pald for a poliay af
         lnsunnee 1s aallsd th4 lLmnllim*




                aTheflrstpre&ummmns               thsffratpqmant
         or pmamlumas dlstingni&@               fnrmtha first annual
         prdllDI."

                First p&lay         m    mana    yearfor wbS.ohpOl.lOyw&s
fhtt       lastted,. Words     B Phnrsss, VQ&       3, page 685.. dlrpo800
Hon.   Wdter   C. Woohard,   pat34 4



the oases of Carter vs. Standard fnmranoe  ~oqm.nyLZ38    '
Paa. 259; American National Insuranoe Qnqx3ny vs. Thcnnpson,
186 S.W. 254.

           Artlale 7064a, sup?& spaoliloally provides that
the deductions iram,the gross p&urn     receipts shall be
allowed any gmup or +llviduals,     saalety, assoolatlon, or
oorporatlon of an aoqulaitlon sot& of all th4  rirst  par%4
pretdtmle uxaept, thaton lnatlstrpkl btlel4ee "uf4o~